Citation Nr: 1206037	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-26 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability, claimed as residuals of a back injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1949 to October 1952, followed by service in the Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's requests to reopen his claims for service connection for bilateral hearing loss with tinnitus and residuals of a low back injury.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an October 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

During the October 2011 hearing, the Veteran testified that he was requesting that his claim for service connection for bilateral hearing loss with tinnitus be reopened with respect to tinnitus only.  The claim has been restyled to reflect the Veteran's request.

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the June 2008 statement of the case (SOC).  RO consideration of this evidence was waived in October 2011.  See 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for tinnitus was last denied in an unappealed March 2002 rating decision as the evidence of record did not establish a nexus between this disability and service; this claim had been previously denied in a February 1988 rating decision.

2.  Evidence submitted since the March 2002 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a nexus between tinnitus and the Veteran's service), the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  Evidence received since the March 2002 rating decision, which denied service connection for tinnitus, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's request to reopen a claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system, which tinnitus is considered, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Tinnitus Claim

A March 2002 rating decision denied the Veteran's request to reopen a claim for service connection for tinnitus as the evidence of record did not establish a nexus between a current disability and service; this claim had been previously denied in a February 1988 rating decision.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the March 2002 rating decision included the Veteran's service treatment records, a November 1987 VA examination and an August 2001 opinion from a private audiologist.

An August 1949 service entrance examination was negative for any relevant abnormalities.  In January 1951, the Veteran was admitted to the hospital following a spell of unconsciousness while riding in a streetcar that caused him to be dragged on the ground by the moving streetcar.  He reported a history of similar spells, preceded by "spinning in his head," for the last months and attacks of dizziness since he was eight years old.  He recalled ringing in his ears with these "attacks."  A diagnosis of emotional instability reaction, moderate, with a life-long pattern of temper tantrums and dizzy-spells, fluctuating emotional attitudes and spells of partial dizziness with fainting recently as an expression of inwards-turned aggressiveness with appropriate motivation was made.

An October 1952 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to tinnitus.

A November 1987 VA audiology examination reflected the Veteran's reports of bilateral tinnitus that sounded like two bells.

An August 2001 opinion from K. N., the Veteran's private audiologist, noted that the Veteran had been exposed to excessive noise levels for many years due to his work as an aircraft technician, flight engineer and engine mechanic.  He served on active duty for five years and in the National Guard for 32 years.  He subjectively reported severe tinnitus, which he described as sounding like locusts in both ears.  The provider opined that the Veteran would benefit significantly from binaural hearing aids.

Evidence received since the March 2002 rating decision included a September 2011 letter from Dr. D. M.  The Veteran also provided personal testimony at an October 2011 hearing.

A September 2011 opinion from Dr. D. M., an Army physician, indicated that the Veteran had a severe hearing problem that was made worse by the ringing in his ears, which had been present since he was hit by the street car.  The examiner opined that it was "possible" that his trauma precipitated his condition.

In an October 2011 hearing, the Veteran testified that he had struck his head during service and was knocked unconscious.  He had fallen on a streetcar and was dragged over the side of the streetcar for approximately one-half mile.  He skinned his leg and sustained a knot on the side of his head, near his ear.  He had suffered from tinnitus since service.  During service, he was also exposed to acoustic trauma while working as a jet mechanic without the use of hearing protection.

The Veteran's claim for service connection for tinnitus was last denied in a March 2002 rating decision as the evidence of record did not establish a nexus between a current disability and service.  As such, medical evidence establishing such a nexus is required to reopen this claim; the September 2011 opinion from Dr. D. M. suggests such a nexus and the claim for service connection for tinnitus is therefore reopened.


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.


REMAND

A review of the record indicates that the Veteran may have periods of active duty service after 1952 that have not been verified.

The Veteran asserts that he suffers from tinnitus as a result of a January 1951 fall in a streetcar or his exposure to acoustic trauma during active duty service and service in the Air National Guard.  In a September 1987 formal claim, the Veteran wrote that he had received treatment for a "backbone" condition at the 165 TAC Hospital in Savannah, Georgia.  He also reported that he had received audiological treatment at Fort Gordon prior to retiring from the Air National Guard.  Treatment records, including the reported records from the 165 TAC Hospital and Fort Gordon, related to his Air National Guard service are not of record.  

In addition, verification of the Veteran's Air National Guard service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or an injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).    

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.

A January 1951 hospitalization summary does reflect the Veteran's generalized reports of ringing in the ears during his "dizzy" spells.  A September 2011 opinion from Dr. D. M. asserted that it was "possible" that the trauma associated with the Veteran's street car accident precipitated his tinnitus.  However, this opinion is speculative and is insufficient to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   A VA examination is therefore required to determine the etiology of the Veteran's claimed tinnitus.

The Veteran's claim for service connection for a lumbar spine disability had been previously denied as the record did not establish a chronic back disability; the current evidence of record continues to document the Veteran's subjective reports of back pain without a diagnosed disability.  The Veteran testified at the October 2011 hearing that he received treatment for his back condition at the Winn Army Community Hospital.  An October 2011 treatment note from his facility indicated that a Magnetic Resonance Imaging (MRI) scan had been scheduled to determine the diagnosis, if any, related to the Veteran's subjective complaints of lower back pain.  In addition, the Veteran wrote that he had received treatment for his "backbone" disability from Upson Cleary in a September 1987 formal claim.  These records are not located in the claims file and it does not appear that such records have been requested.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain records of the Veteran's treatment at the Winn Army Community Hospital as identified by the Veteran during his October 2011 hearing.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain records of the Veteran's treatment at the Upson Cleary as identified by the Veteran in a September 1987 formal claim.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records. If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.
 
All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Air National Guard.  In addition, a copy of any treatment records related to this service should be obtained, including any records located at the 165 TAC Hospital and at Fort Gordon, as reported by the Veteran.  The record suggests that the Veteran had served with the 165th Consolidated Aircraft Maintenance Squadron.  In doing so, VA should contact the Adjutant General of the State of Georgia and the Department of the Air Force. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Air National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Air National Guard. 

All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the file. If these records are unavailable, this should also be documented in the claims file.

4.  Following the completion of the development listed in items number one and three, the RO/AMC should afford the Veteran a VA audiology examination to determine the etiology of the Veteran's current tinnitus.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset during the Veteran's period of active duty service from August 1949 to October 1952 and any period of verified active duty service in the Air National Guard; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the January 1951 hospitalization summary reflecting the Veteran's reports of ringing in his ears associated with dizzy spells and his reports of exposure to acoustic trauma while working as a jet mechanic during service

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


